Case 3:19-mc-00180-GAG Document1 Filed 05/07/19 Page 1 of 3

 

1
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO
In the Matter of the Application of Misc. No. I - IBO (OFZ)
Sarah E. Edwards ,
4 4 5.6.7
2

for Special Temporary Admission to the Bar of ~ REE} / wy

the United States District Court for the District si “tERK'S ORF EEO os
of Puerto Rico as an Attorney for the United =
States Government pursuant to Local Civil
Rule 83A(e)

Application for Special Temporary Admission and CM/ECF Registrati6y ieee

In accordance with Local Rule 83A(e), | am applying for special temporary admission to
the Bar of the United States District Court for the District of Puerto Rico. In support of this
application, | certify that | am an active member in good standing with the
New York State Bar; that | have read and am familiar with the Federal Rules
of Evidence, the Federal Rules of Civil and Criminal Procedure, the local rules of this Court, and
the American Bar Association’s Model Rules of Professional Conduct.

 

 

 

 

 

 

 

 

 

 

 

PERSONAL DATA
e Name:
Edwards Sarah E
(Last Name) (First Name) (MI) (Suffix)
e Puerto Rico/other State Bar ID Number: New York 5001789
e Agency Affiliation: Fraud Section, Criminal Division, Department of Justice
e Mailing Address: 1400 New York Ave NW
City: Washington State: DC Zip Code: 20530
Phone Number: 202-305-6761 FAX Number:
e Email Address: sarah.edwards@usdoj.gov
EDUCATION
Undergraduate School: University of Kansas Year Graduated: 2008
Graduate School: Year Graduated:

 

Law School: Stanford Law School Year Graduated: 2011

 
Case 3:19-mc-00180-GAG Document1 Filed 05/07/19 Page 2 of 3

BAR ADMISSIONS INFORMATION

oO Date Admitted to the Puerto Rico Bar:

 

4 If not admitted in Puerto Rico, list other State Bar admission(s), date(s) of admission(s),

and Bar ID Number(s):
New York, admitted January 19, 2012, Registration No. 5001789

 

 

 

Oo Other Federal Court admission(s), date of admission(s), and Bar ID Number(s):

SDNY & EDNY, admitted 2013
Circuit Court of Appeals for the District of Columbia, admitted 2013
Circuit Court of Appeals for the Fourth Circuit, admitted 2018

 

 

 

CERTIFICATE OF DISCIPLINARY ACTIONS

& |amnot now, nor have | ever been subject to any disciplinary action by the Puerto Rico
Bar or any other state bar in which | am a member.

oO tam currently or have been subject to disciplinary action, and | have been reinstated or
applied for reinstatement (attach a copy of the reinstatement order and/or application).

CM/ECF REGISTRATION

| acknowledge that, upon approval of this application, | will submit an “Attorney
Registration Form” to be registered to access the Court’s Case Management/Electronic File
system pursuant to Fed. R. Civ. P. 5S(b)(2)(E) and Local Civil Rule 5.
http://www.prd.uscourts.gov/CourtWeb/pdf/cmecf/PR Registration Form.pdf

May 7, 2019 SARAH EDWARDS bier20is08.07 13:20724-0200

Date Signature

 

 
Case 3:19-mc-00180-GAG Document1 Filed 05/07/19 Page 3 of 3

CERTIFICATION IN SUPPORT OF APPLICATION

In accordance with the requirements of Local Civil Rule 83A(e)(3), | certify that | am

personally acquainted with the applicant for special temporary admission, | know the

applicant to be of good moral character and otherwise competent and eligible to be

admitted to practice before the bar of the United States District Court for the District of

Puerto Rico as an attorney employed or retained by the United States or its agencies and/or

as a representative of the United States or any of its officer or agencies in an official

capacity.

Dated this “th day of May

Name:
Title:

Agency:

Agency’s Name and Address:

Telephone Number:

2019

. Digitally signed by Sonali D. Patel
Sonali D. Patel bate: 201805.07 13:17:04 04-00"

Signature

 

Sonali D. Patel
Trial Attorney

 

 

United States Department of Justice

 

Fraud Section
1400 New York Avenue N.W.

 

 

Washington, D.C. 20530

 

(202) 514-1106

 

Application for Special Admission for Government Attorneys Rev. Oct. 2010
